Case 2:20-cv-00563-JLB-MRM Document 32 Filed 01/27/21 Page 1 of 2 PageID 135




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

OSIRIS SANABRIA GARCIA,

              Plaintiff,

v.                                               Case No: 2:20-cv-563-FtM-66MRM

EXPERIAN INFORMATION
SOLUTIONS, INC. and FIRST
PREMIER BANK,

              Defendants.


                                       ORDER

      This matter is before the Court on Plaintiff’s “Notice of Settlement and

Unopposed Motion to Dismiss Without Prejudice as to Defendant Experian

Information Solutions, Inc.” (Doc. 31.) Plaintiff represents that he has reached a

settlement with Defendant Experian, and requests that the Court either dismiss or

stay this case while he and Defendant Experian finalize and execute their

settlement.

      The Court notes that this case previously was stayed on November 3, 2020 as

to the other named Defendant, First Premier Bank. (Doc. 29.)

      Accordingly, it is ORDERED that:

      1.      Pursuant to Local Rule 3.08(b), Plaintiff’s “Notice of Settlement and

Unopposed Motion to Dismiss Without Prejudice as to Defendant Experian

Information Solutions, Inc.,” Doc. 31, is GRANTED.
Case 2:20-cv-00563-JLB-MRM Document 32 Filed 01/27/21 Page 2 of 2 PageID 136




      2.     Within sixty days of this order or upon the expiration of a later date

established by the Court, Plaintiff and Experian must file either: (1) a stipulation of

dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), signed by the settling parties;

or (2) on good cause shown, a motion to reopen the case for further proceedings.

Failure to comply may result in the entry of an order to show cause pursuant to

Local Rule 3.10.

      3.     The Clerk is DIRECTED to terminate any pending deadlines and

motions and administratively close the file.

      ORDERED at Fort Myers, Florida, on January 27, 2021.




                                          -2-
